Goodrich, P. J.:
The action was brought to recover from the defendant a penalty of $100, for using soft, coal in contravention of “ An act to prevent the burning of soft coal in factories in the city of Brooklyn.” (Chap. 322, Laws of 1895.) Section 1 reads as follows: “ No factory, engine-room or electrical station shall use what is known as soft coal for fuel in the furnaces of such factories, engine-room or electrical stations within a radius of four, miles of the city hall in the city of Brooklyn, except for the purpose of heating or welding iron or steel; any violation of this act shall subject the proprietors or corporation that shall violate it to a fine of not more than one hundred dollars, the same to be collected by the proper city authorities and placed in the county treasury, and such authorities shall see that this law is enforced.”
The defendant is alleged and admitted to be a street railroad corporation which, on July 15,1897, maintained and operated furnaces, an engine room and electrical station at Thirty-ninth street and Second avenue, Brooklyn, wdtliin a radius of four miles of the city hall. The complaint also alleged that the defendant used soft coal for fuel in such furnaces, and that it was not used for the purpose of heating, or welding iron or steel. This was denied in the answer, but at the trial before the justice of the peace the defendant stipulated “ that he will not impose upon the plaintiff the necessity to prove that the soft coal used by the defendant was not being used for the purpose of welding iron and steel.”
The answer alleged that the plaintiff is not the proper party to bring the action, citing section 1893 of the Code of Civil Procedure, which provides that: “ Where a. penalty * * * is given by a statute, to a person aggrieved by the act * * * of another, the person to whom it is given may, if it is pecuniary, maintain an action to recover the amount thereof; ” and section 1984, which provides that certain actions prescribed by the tide of which it is *464a part must be brought in the name of the People of the State. It is, perhaps, sufficient to say that these two sections are in different chapters and titles, viz., section 1893 in .chapter 15, title 4, and section 1984 in chapter 16, title 1. The defendant’s counsel is, therefore, left to his contention that, by virtue of section 1893, the action, being for a penalty given by a statute, should be brought in the name of the county treasurer. The statute provides, however, that the penalty is to be collected by the proper city authorities and by them placed in the county treasury. Chapter 954, .Laws of 1895, section 1, provides that the county of Kings and city of Brooklyn shall be one body corporate by the name of the city of Brooklyn, and that all property, claims and demands of the consolidated cor-' poration shall vest in and belong to the city; and section 4 makes, the county treasurer the treasurer of the city. We think the action was properly brought in the name of the city.
The main contention of the defendant is that because the statute “ grants immunity from its provisions and an exclusive privilege to* persons and corporations engaged in the business of heating and welding iron and steel,” and is a “ local act,” it violates section 18 of article 3 of the State Constitution and section 1 of the- fourteenth amendment to the Federal Constitution. The' latter objection! is taken out of our consideration by the Slaughter House Cases (83 U. S. [16 Wall.] 36), where the Supreme Court of' the United States held that the 1st clause of the fourteenth amendment was primarily intended to confer citizenship on the negro race, and, secondly, to-give definitions of citizenship of the United States and citizenship of the States ; and that the privileges and immunities of citizens of the United States are those which arise out of the nature and essential character of the National government, the provisions of its Constitution, or .its laws and treaties. It has been held also that this-amendment has no relation. to corporations, as they are not “ citizens ” within the amendment. (People ex rel. Parke, Davis & Co. v. Roberts, 91 Hun, 158.)
The section of the State Constitution forbids the Legislature to-pass a local bill “ Granting to any private corporation, association or individual any exclusive privilege, immunity or franchise whatever.” The first answer to this objection is that the statute does not grant to any one the right to use soft coal. These words, “ except for the *465purpose of heating ór welding iron or steel,” are used in the act as an exception to cases covered by it. They are simply restrictive of the operation of the statute. Until the passage of this act the use of soft coal was not unlawful,, for the reason that it was not prohibited by any statute. Thus, in Live Stock, etc., Assn. v. Crescent City, etc., co. (1 Abb. [U. S.] 388, 398), Judge Bradley-said : “ It is one of the privileges of every American citizen to adopt and follow such lawful industrial pursuit — not in jurious to the community — as he may see fit, without unreasonable regulation or molestation, and without being restricted by any of those unjust, oppressive, and odious monopolies or exclusive privileges which have been condemned by all free governments; it is also his privilege to be protected in the possession and enjoyment of his property so long as such possession and enjoyment are not injurious to the community; and not to be deprived thereof without due process of law.” There is no doubt of the right of the Legislature,.in the lawful exercise of the police power, to regulate trade and methods of trade, but, as was held in Matter of Jacobs (98 N. Y. 98), “its exercise is not beyond the reach of judicial inquiry.”
Chancellor Kent said: “ Unwholesome trades, slaughter-houses, operations offensive to the senses, the deposit of powder, the application of steam power to propel cars, the building with combustible materials, and the burial of the dead, may all be interdicted bylaw, in the midst of dense masses of population, on the general and rational principle that every person ought so to use his property as not to injure his neighbors, and that private interests must be made subservient to the general interests of the community.” (2 Kent’s Com. 340.) This sentence was cited and approved by the Supreme Court in the famous Slaughter House Cases (supra). That court said (p. 62): “ This is called the police power ; * * * This power is, and must be from its very nature, incapable of any very exact definition or limitation. Upon it depends the security of social order, the life and health of the citizen, the comfort of an existence in a thickly populated community, the enjoyment of private alid social life, and the beneficial'use of property.”
The opinion of Mr. Chief Justice Redfield of the Supreme Court of Vermont, in Thorpe v. Rutland & B. R. R. Company *466(27 Vt. 140), has often been cited and approved. He said (p. 150) : “ There is also the general police power of the State, by which persons and property are subjected to all kinds of restraints and burdens, in order to secure the general comfort, health and prosperity of the. State, of the perfect right in the Legislature to do which no question ever was, or, upon acknowledged general 'principles, ever can be made, so far as natural persons are concerned.!’
Judge Cooley, in his work on Constitutional Limitations (at p. 743), says: “ The State has also a right to determine what employments shall be permitted, and to forbid those which are deemed prejudicial to the public good,” Exercises of the police power, which might seem to come within the objections raised by the defendant’s counsel, have been approved' by the courts. Familiar examples are numerous.
In Health Dept. v. Rector, etc. (145 N. Y. 32), it was held that a provision requiring tenement houses previously erected in the city of New York to be furnished by the owners with certain quantities of water, was a proper exercise of the police power.
People v. Havnor (149 N. Y. 195) was a case where the court declared constitutional an act which made it a misdemeanor to carry on the business -of a barber on Sunday, except that this might be done in the city of New York and the village of Saratoga Springs, up to one o’clock of the afternoon of that day. The precise point raised in the present appeal was raised in that case, that the act was invalid under the fourteenth amendment to the Federal Constitution because it denied to barbers who did not reside in the city of New York or the village of Saratoga Springs the equal protection of the laws. The court said -(p. 205) : “ That amendment does not relate to territorial arrangements made for different portions of a State, nor to legislation which, in carrying out a public purpose, is limited in its operation, but within the sphere of its operation affects alike all persons similarly situated. * * * The statute treats all barbers alike within the same localities, for none can work on Sunday outside of New York and Saratoga, but all may work in those places until a certain hour. All are, therefore, treated alike under like circumstances and- conditions, both in the privileges conferred and in the liabilities imposed.”
In City of Buffalo v. N. Y., L. E. & W. R. R. Co. (152 N. Y. *467276) the court held valid a city ordinance, duly passed under legislative authority, requiring the speed of railroad trains in certain parts of the city to be limited to six miles per hour, and that the exemption of other parts of the city from the regulation was proper.
The fire laws which forbid the erection of a certain class of buildings in' one part of a city and-not in other parts are too common to require reference to authority.
It seems to us, therefore, that it is well within the police power of the State for the Legislature to declare that the burning of soft coal within certain prescribed limits of the city is detrimental to the public welfare and should be forbidden ; and, under the authorities cited, we hold that the act in question was not inhibited by the sections of the Constitutions of the United States and the State of New York, referred to by defendant’s counsel.
The judgment should be affirmed.
All concurred.
Judgment affirmed, with costs.